           Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 1 of 23




United States District Court
Southern District of New York
-------------------------------------------------------x
Coventry Enterprises LLC, a Delaware
Limited Liability Company,

Plaintiff,

V.

HEMP NATURALS, INC., a Florida corporation,
LEVI JACOBSON, a Florida citizen; AND
YOSEF BLEIER, a Florida citizen,

Defendants.
-------------------------------------------------------x

                                        COMPLAINT


       Plaintiff, Coventry Enterprises LLC, a Delaware Limited Liability Company

(“Plaintiff” or “Coventry”), by and through its attorneys, for its Complaint herein

against Defendants, Hemp Naturals, Inc., a Florida corporation (“Hemp”), Levi

Jacobson, a Florida citizen (“Jacobson”), and Yosef Bleier, a Florida citizen,

(“Bleier” and, collectively, with Hemp and Jacobson, “Defendants”) respectfully

alleges:




                                                 1
            Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 2 of 23




                                 NATURE OF ACTION

       1.      This action for money damages arises from Defendants’ breach of

four convertible promissory notes totaling more than $300,0001 issued by Hemp;

and for fraud in the inducement of the last three notes acquired by Plaintiff based

on misrepresentations (express verbal misrepresentations by Defendants, and each

of them, to Plaintiff that Hemp had no intention of filing a Form 15 and

intentionally false promises that Hemp would not do so while the debt remained

outstanding) that induced Plaintiff to purchase on or around March 18, 2019 a

convertible promissory note for $100,000 issued directly by Hemp to Plaintiff; and

two convertible promissory notes with balances owed of $68,643.40 and

$81,795.29, totaling $150,342.69 purchased by Plaintiff from Power Up Lending

Group, LLP, issued by Hemp, and sold and assigned to Plaintiff with Hemp’s

express knowledge and consent. These misrepresentations by the Defendants to

Plaintiff were made just days before Hemp, on April 2, 2019, filed with the SEC its

Form 15, revealing Defendants’ deception and rendering the conversion feature of


1
  Plaintiff holds the following securities issued by Hemp: 1. Convertible Promissory Note issued
February 15, 2019 by Hemp to Coventry for $50,000; 2. March 19, 2019 Convertible Promissory
Note issued March 18, 2019 by Hemp to Coventry for $100,000; 3. Convertible Promissory Note
issued October 1, 2018 by Hemp to Power Up Lending, LTD for $65,000 and sold by Power Up
to Coventry March 19, 2019; and Convertible Promissory Note issued October 18, 2019 by
Hemp to Power Up for $78,000 and sold by Power Up to Coventry on March 19, 2019. See
Exhibits 1 through 11 attached hereto, inclusive.

                                               2
           Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 3 of 23




the convertible promissory notes, rendering worthless those convertible promissory

notes acquired days earlier based on such false statements and promises. Plaintiff is

informed and believes that Defendants, and each of them, had already begun the

process of considering and preparing with counsel the filing of that Form 15 and

knew Hemp would be doing so before misrepresenting and falsely promising

Plaintiff that they had no intention to do so and would not do so. Defendants, and

each of them, intended that Plaintiff rely on such misrepresentations and false

promises, and knew that Plaintiff would reasonably rely on such

misrepresentations and promises in acquiring such securities and that Plaintiff

would suffer the loss of such investments as a result of such reliance.

                                  THE PARTIES

      2.      Plaintiff, Coventry, is a Delaware Limited Liability Company, with its

principal offices located at 39 Broadway, Suite 920, New York, New York 10006.

Coventry is not a citizen of Florida.

      3.      Coventry has two members, Jack Bodenstein and Solomon Eisenberg.

Jack Bodenstein is a resident and citizen of Michigan. Solomon Eisenberg is a

resident and citizen of New York. None of the members of Coventry is a citizen of

Florida.

      4.      Coventry is informed and believes and based thereon alleges that

Defendants are all citizens of Florida.
                                          3
            Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 4 of 23




       5.      Coventry is informed and believes and based thereon alleges that

Defendant, Hemp Naturals, Inc., is a Florida corporation with its principal offices

in Florida.

       6.      Coventry is informed and believes and based thereon alleges that

Defendant, Levi Jacobson, is a citizen of Florida.

       7.      Coventry is informed and believes and based thereon alleges that

Defendant, Yosef Bleier, is a citizen of Florida.

                           JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331 (violation of anti-fraud provisions of the federal securities laws) and 1332(a)

(the action is between citizens of Delaware, Michigan and New York, for Plaintiff,

and Florida, for Defendants, and the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs).

       9.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2) and

(b)(3), in that it is a judicial district in which a substantial part of the events or

omissions giving rise to the claims occurred, or a substantial part of the property

which is the subject of the action is situated; and the District in which the parties

agreed that the law and venue of this case would be litigated. Exhibits 1 and 4, ¶

15; Exhibits 2 and 5, ¶5a.


                                             4
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 5 of 23




        ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

      10.    On or around February 15, 2019, Hemp issued to Coventry a 10%

Convertible Redeemable Note due February 15, 2020 (the “$50,000 Note”),

pursuant to which Coventry loaned Hemp $50,000. A true and correct copy of the

Convertible Note, Securities Purchase Agreement and bank records reflecting the

loan transaction are attached hereto at Exhibits 1, 2 and 3, respectively.

      11.    Between March 13, 2019 and March 18, 2019, Defendants Jacobson

and Bleier had at least 9 telephone conversations, totaling 75 minutes, in which

Bleier and Jacobson expressly misrepresented to Coventry’s managing member,

Jack Bodenstein, that Hemp had no intention to file a Form 15 and falsely

promised and assured Bodenstein that Hemp would not to file a Form 15 while

Coventry’s convertible promissory notes were outstanding. During such calls,

Bodenstein emphasized that because Hemp did not have cash and earnings

sufficient to repay the loan, the value of any loans made to Hemp or purchased

from Power Up would depend on Hemp’s ability to keep current on its obligations

with the SEC, so that its stock would be marketable to the public, and therefore if

Hemp filed a Form 15 or intended to do so while Coventry’s debt was outstanding,

Coventry would not invest in Hemp. Bodenstein, Bleier and Jacobson discussed,

understood and acknowledged that Hemp’s filing of a Form 15 would render

worthless the value of the Convertible Promissory Notes that Defendants solicited
                                          5
          Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 6 of 23




Plaintiff to acquire, as well as the February 15, 2019 Convertible Promissory Note

for $50,000 that Coventry already held. Defendants, in those calls, assured

Bodenstein several times that Hemp had no intention to file a Form 15 and

promised not to do so while Coventry’s debt remained outstanding.

        12.   Hemp, an insolvent company based on its own financial statements

filed with the Securities and Exchange Commission (“SEC”), was not likely to be

able to repay its noteholders, including Plaintiff, in cash, due to insufficient funds.

Lenders would necessarily hope to profit from the conversion and sale of Hemp

conversion shares, rather than based on the repayment in cash of interest accruing

on the Convertible Promissory Note. Thus, the conversion feature of the

convertible notes was and remains critical to its fair market value. Without that

feature, Plaintiff is informed and believes, no lender would loan money to Hemp in

2019.

        13.   On April 2, 2019, just days after making such misrepresentations, in

reliance upon which Coventry invested $250,342.69 on Hemp convertible

promissory notes on March 18, 2019. Jacobson signed and filed with the SEC

HEMP’s Form 15, titled CERTIFICATION AND NOTICE OF TERMINATION

OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES

EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS

UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT
                                           6
         Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 7 of 23




OF 1934. A true and correct copy of the Form 15 filing is attached hereto at

Exhibit 12.

      14.      Defendants’ Form 15 expressly notified the public that, among other

things, Hemp would no longer maintain current financial reports with the SEC.

The suspension of Hemp’s statutory obligation to file reports under Sections 13

and 15(d) through its Form 15 had catastrophic consequences to the fair market

value of Hemp’s convertible promissory notes acquired by Plaintiff because it

meant that convertible noteholders, in the near future, would be unable to sell

shares into the public market under Rule 144 (17 CFR 230.144) and therefore

would be unable to liquidate their investment. Hemp’s stock price plummeted and

its ability to raise capital based on convertible debt ended.

      15.      Hemp’s securities holders are reliant on Rule 144 to sell their Hemp

securities because Hemp has not registered its common stock with the SEC. As a

general rule, unless common stock has been registered, it cannot be sold. Securities

Act of 1933, Section 5.

      16.      The SEC Rule 144 provides the most common exemption to that

registration requirement. Rule 144 provides, in relevant part:

            1. If any person sells a non-exempt security to any other person,

            the sale must be registered unless an exemption can be found for

            the transaction.
                                            7
         Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 8 of 23




             2. Section 4(1) of the Securities Act provides one such exemption

             for a transaction "by a person other than an issuer, underwriter, or

             dealer." …

             …Rule 144 creates a safe harbor from the Section 2(a)(11)

             definition of "underwriter." A person satisfying the applicable

             conditions of the Rule 144 safe harbor is deemed not to be engaged

             in a distribution of the securities and therefore not an underwriter

             of the securities for purposes of Section 2(a)(11). Therefore, such a

             person is deemed not to be an underwriter when determining

             whether a sale is eligible for the Section 4(1) exemption for

             "transactions by any person other than an issuer, underwriter, or

             dealer."

       15.      Rule 144 defines a safe harbor in which investors are assured

that they will not be considered underwriters, if certain conditions exist,

including that the company has available to the public certain public

information. The parameters of that requirement are set forth in subsection

(c):

             Current public information. Adequate current public information

             with respect to the issuer of the securities must be available. Such


                                             8
Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 9 of 23




information will be deemed to be available only if the applicable

condition set forth in this paragraph is met:

  (1) Reporting issuers. The issuer is, and has been for a period of

  at least 90 days immediately before the sale, subject to the

  reporting requirements of section 13 or 15(d) of the Exchange

  Act and has:

   (i) Filed all required reports under section 13 or 15(d) of the

   Exchange Act, as applicable, during the 12 months

   preceding such sale (or for such shorter period that the issuer

   was required to file such reports), other than Form 8-K reports

   (§ 249.308 of this chapter); and

   (ii) Submitted electronically and posted on its corporate Web

   site, if any, every Interactive Data File (§ 232.11 of this

   chapter) required to be submitted and posted pursuant to Rule

   405 of Regulation S-T (§ 232.405 of this chapter), during the 12

   months preceding such sale (or for such shorter period that the

   issuer was required to submit and post such files); or

(2) Non-reporting Issuers. If the issuer is not subject to the

reporting requirements of section 13 or 15(d) of the Exchange Act,

there is publicly available the information concerning the issuer
                                 9
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 10 of 23




            specified in paragraphs (a)(5)(i) to (xiv), inclusive, and paragraph

            (a)(5)(xvi) of § 240.15c2-11 of this chapter, or, if the issuer is an

            insurance company, the information specified in section

            12(g)(2)(G)(i) of the Exchange Act (15 U.S.C. 78l (g)(2)(G)(i)).

            Note to § 230.144(c). …

Emphasis added.

      16.      To qualify for the all-important Rule 144 exemption, investors

must hold the securities for a statutory holding period, which in turn depends

on the issuer’s compliance with applicable reporting requirements, as

detailed in subsection (d).

            (d) Holding period for restricted securities. If the securities sold are

            restricted securities, the following provisions apply:

             (1) General rule.

               (i) If the issuer of the securities is, and has been for a period of

               at least 90 days immediately before the sale, subject to the

               reporting requirements of section 13 or 15(d) of the Exchange

               Act, a minimum of six months must elapse between the later

               of the date of the acquisition of the securities from the

               issuer, or from an affiliate of the issuer, and any resale of

               such securities in reliance on this section for the account of
                                             10
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 11 of 23




             either the acquiror or any subsequent holder of those

             securities.

             (ii) If the issuer of the securities is not, or has not been for a

             period of at least 90 days immediately before the sale, subject

             to the reporting requirements of section 13 or 15(d) of the

             Exchange Act, a minimum of one year must elapse between

             the later of the date of the acquisition of the securities from the

             issuer, or from an affiliate of the issuer, and any resale of such

             securities in reliance on this section for the account of either the

             acquiror or any subsequent holder of those securities.

      17.    Accordingly, immediately upon filing the Form 15, Hemp caused the

requisite holding period to double, from six months to twelve months. Moreover,

because Hemp became non-current in its reporting thereafter, Hemp caused Rule

144 to become unavailable to Hemp’s securities holders, including Plaintiff, at all.

      18.    Because the value of such securities is dependent on the applicability

of Rule 144, Hemp’s filing of the Form 15 and later failure to maintain current

status on its publicly available financial reporting, Hemp caused the securities sold

days earlier to Plaintiff to be rendered worthless.




                                           11
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 12 of 23




                          FIRST CLAIM FOR RELIEF

 Breach of Contract – $50,000 and $100,000 10% Convertible Redeemable Notes

                            Against Hemp Naturals, Inc

      19.    Plaintiff realleges paragraphs 1 through 18, inclusive.

      20.    Hemp issued to Plaintiff, for good and valuable consideration, that

10% Convertible Redeemable Note due February 15, 2020, a true and correct copy

of which is attached hereto at Exhibit 1 (the “February 15, 2019 Note”), pursuant

to the terms of that Securities Purchase Agreement dated as of February 15, 2019,

a true and correct copy of which is attached hereto at Exhibit 2.

      21.    Plaintiff complied with all of its obligations under that February 15,

2019 Note, except as excused by Hemp’s breaches or waivers, including that

Plaintiff transferred to Plaintiff and counsel, as instructed by Hemp, $50,000 in

cash. A true and correct copy of the wire transfer instructions and bank records

reflecting such transfers are attached hereto at Exhibit 3.

      22.    Hemp issued to Plaintiff, for good and valuable consideration, that

10% Convertible Redeemable Note due March 18, 2020, a true and correct copy of

which is attached hereto at Exhibit 4 (the “March 18, 2019 Note”), pursuant to the

terms of that Securities Purchase Agreement dated as of March 18, 2019, a true

and correct copy of which is attached hereto at Exhibit 5.


                                          12
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 13 of 23




      23.    Plaintiff complied with all of its obligations under that March 18,

2019 Note, except as excused by Hemp’s breaches or waivers, including that

Plaintiff transferred to Plaintiff and counsel, as instructed by Hemp, $100,000 in

cash. A true and correct copy of the wire transfer instructions and bank records

reflecting such transfers are attached hereto at Exhibit 6.

      24.    Hemp breached paragraphs 8(d) (became insolvent) and 8(m) (“The

Company shall be delinquent in its periodic report filings with the Securities and

Exchange Commission”) of the February 15, 2019 Note and March 18, 2019 Note.

      25.    Separately, Hemp breached its covenant set forth in paragraph 4b of

the Securities Purchase Agreements accompanying both notes, which required

Hemp to “comply in all respects with the Company’s reporting, filing and other

obligations under the bylaws or rules of the Financial Industry Regulatory

Authority (“FINRA”) and the OTC Markets or other exchanges on which Hemp

stock is traded.

      26.    Separately, by filing the Form 15 and failing to maintain current

financial information as required for the application of Rule 144, Defendant,

Hemp, violated its implied covenant of good faith and fair dealing in the February

15, 2019 Note, March 18, 2019 Note and the Securities Purchase Agreements

accompanying such notes, which expressly contemplate the conversion of shares


                                          13
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 14 of 23




into unregistered stock and the resale of such stock under Rule 144, by making

such resale under Rule 144 unlawful.

      27.    Hemp’s breaches, as alleged herein, directly and proximately caused

Plaintiff’s damages, including the loss of the entire value of the Notes, including

lost profits that, otherwise, would have been realized from the conversion and sale

of conversion shares.

      28.    Pursuant to paragraph 8 of the Notes, because the foregoing breaches

were not cured within 5 days of the occurrence of such breaches, and each of them,

and were not waived by Plaintiff, the Notes are considered immediately due and

payable at the date of the breach, without presentment, demand, protest or further

notice of any kind. Interest shall accrue at a default interest rate of 24% per annum

or, if such rate is usurious or not permitted by current law, then at the highest rate

of interest permitted by law. In addition, Plaintiff is entitled to an award, as the

prevailing party, of Plaintiff’s attorneys’ fees and other costs and expenses

incurred in the investigation, preparation and prosecution of this action.

                         SECOND CLAIM FOR RELIEF

     Breach of Contract – $65,000 and $78,000 Convertible Promissory Notes

                             Against Hemp Naturals, Inc

      29.    Plaintiff realleges paragraphs 1 through 18, inclusive.


                                           14
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 15 of 23




      30.    Hemp issued to Power Up Lending Group, LLP, for good and

valuable consideration, that Convertible Promissory Note dated October 1, 2019, a

true and correct copy of which is attached hereto at Exhibit 7 (the “October 1,

2018 Note”). Plaintiff purchased the October 1, 2018 Note, including principal and

interest, from Power Up, with the express approval and consent of Hemp, pursuant

to the terms of that Debt Purchase Agreement dated March 19, 2019, a true and

correct copy of which is attached hereto at Exhibit 8. Thus, Hemp is obligated to

Plaintiff, as assignee of Power Up’s rights, to perform its obligations under the

October 1, 2018 Note.

      31.    Hemp issued to Power Up Lending Group, LLP, for good and

valuable consideration, that Convertible Promissory Note dated October 18, 2019,

a true and correct copy of which is attached hereto at Exhibit 9 (the “October 18,

2018 Note”). Plaintiff purchased the October 18, 2018 Note from Power Up, with

the express approval and consent of Hemp, pursuant to the terms of that Debt

Purchase Agreement dated March 19, 2019, a true and correct copy of which is

attached hereto at Exhibit 10. Thus, Hemp is obligated to Plaintiff, as assignee of

Power Up’s rights, to perform its obligations under the October 18, 2018 Note.

      32.    Plaintiff is informed and believes and on that basis alleges that Power

Up Lending Ltd. complied with all of its obligations under the October 1, 2018

Note and October 18, 2018 Note; and that Plaintiff complied with all of its
                                         15
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 16 of 23




obligations under the Debt Purchase Agreements at Exhibits 8 and 10, except as

excused by Hemp’s breaches or waivers. Plaintiff transferred to counsel’s trust

account for purposes of closing the transactions on March 18, 2019, the full

amount of the debt on such Notes, $150,342.69. A true and correct copy of the

wire transfer instructions and bank records reflecting such transfers are attached

hereto at Exhibit 11.

      33.      Hemp breached paragraph 3.8 of the Notes when, on April 2, 2019,

Hemp filed its Form 15, and thereby ceased to be subject to the reporting

requirements of the Exchange Act; and thereafter breached paragraph 3.8 again by

failing to comply with the reporting requirements of the Exchange Act. Plaintiff’s

counsel provided Hemp with notice of default on April 4, 2019. A true and correct

copy of Plaintiff’s counsel’s demand letter is attached hereto at Exhibit 12.

      34.      Separately, Hemp breached Paragraph 3.1 of the Notes by failing to

pay the Notes, with interest, upon maturity.

      35.      Article III of both the October 1, 2018 Note and October 18, 2018

Notes provides, in relevant part:

            Upon the occurrence and during the continuation of any Event of

            Default specified in Sections 3.1 (solely with respect to failure to

            pay the principal hereof or interest thereon when due on this Note

            or upon acceleration), … [and/or] 3.8 … the Note shall become
                                            16
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 17 of 23




            immediately due and payable and the Borrower shall pay to the

            Holder, in full satisfaction of its obligations hereunder, an amount

            equal to the greater of (i) 150% times the sum of (w) the then

            outstanding principal amount of this Note plus (x) accrued and

            unpaid interest on the unpaid principal amount of this Note to the

            date of payment (the “Mandatory Prepayment Date”) plus (y)

            Default Interest, if any, on the amounts referred to in clauses (w)

            and/or (x) plus (z) any amounts owed to the Holder pursuant to

            Section 1.4(e) hereof (the then outstanding principal amount of this

            Note to the date of payment plus the amounts referred to in clauses

            (x), (y) and (z) shall collectively be known as the “Default

            Amount”) and all other amounts payable hereunder shall

            immediately become due and payable, all without demand,

            presentment or notice, all of which hereby are expressly waived,

            together with all costs, including, without limitation, legal fees and

            expenses, of collection….

      36.      Separately, by filing the Form 15 and failing to maintain current

financial information as required for the application of Rule 144, Defendant,

Hemp, violated its implied covenant of good faith and fair dealing in all four notes

and related agreements, which expressly contemplate the conversion of shares into
                                            17
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 18 of 23




unregistered stock and the resale of such stock under Rule 144, by making such

resale under Rule 144 unlawful just days after 3 of the 4 notes were acquired.

      37.    Hemp’s breaches, as alleged herein, directly and proximately caused

Plaintiff’s damages, including the loss of the entire value of the notes, including

lost profits that, otherwise, would have been realized from the conversion and sale

of conversion shares.

                          THIRD CLAIM FOR RELIEF

                  Securities Fraud – Section 10(b) and Rule 10B-5

                               Against all Defendants

      38.    Plaintiff realleges paragraphs 1 through 18, inclusive.

      39.    Plaintiff alleges that Defendants, and each of them, made the alleged

material misrepresentations to Plaintiff, as detailed above.

      40.    Plaintiff alleges that Defendants, and each of them, made such

misrepresentations purposefully as part of a scheme to mislead and defraud

Plaintiff into believing that Plaintiff would be able to convert its Convertible

Promissory Notes into freely trading common stock, after the six month holding

period prescribed by Rule 144 applicable to reporting companies under Rule

144(d)(1), and to recover and likely profit from such investment by reselling all or

part of such conversion shares into a liquid public marketplace for such shares. In

fact, Defendants had a present intention to file a Form 15 only days later, which
                                          18
            Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 19 of 23




they knew would render Rule 144 inapplicable to the conversion shares and thus

render the conversion shares not marketable.

       41.      Defendants, and each of them, knew that Defendant Bleier and

Defendant Jacobson, together and individually, controlled the decision of whether

or not to file a Form 15, and knew that Plaintiff would reasonably rely on their

representation that no Form 15 was intended to be filed; and their verbal promise

that they would not file a Form 15 at any time while Plaintiff’s notes were

outstanding.

       42.      Each misstatement was made with scienter, knowing or with reckless

disregard for the true facts, in connection with the purchase or sale of the above-

referenced notes, which constitute securities under applicable federal security

statutes.

       43.      Plaintiff actually and reasonably relied on such misrepresentations by

purchasing such notes, as alleged above, without knowing the true facts.

       44.      Plaintiff’s loss of all of its more than $300,000 investment in Hemp

convertible notes was directly and proximately caused as a result of Plaintiff’s

reliance on such misrepresentations in deciding to make such investments.

       45.      Plaintiff seeks and is entitled to recover his losses, according to proof

at trial, plus interest and punitive and exemplary damages.


                                             19
        Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 20 of 23




                        FOURTH CLAIM FOR RELIEF

                           Common Las Fraud and Deceit

                               Against all Defendants

      46.    Plaintiff realleges paragraphs 1 through 18, inclusive.

      47.    Plaintiff alleges that Defendants, and each of them, made the alleged

material misrepresentations to Plaintiff, as detailed above.

      48.    Plaintiff alleges that Defendants, and each of them, made such

misrepresentations purposefully as part of a scheme to mislead and defraud

Plaintiff into believing that Plaintiff would be able to convert its Convertible

Promissory Notes into freely trading common stock, after the six month holding

period prescribed by Rule 144 applicable to reporting companies under Rule

144(d)(1), and to recover and likely profit from such investment by reselling all or

part of such conversion shares into a liquid public marketplace for such shares. In

fact, Defendants had a present intention to file a Form 15 only days later, which

they knew would render Rule 144 inapplicable to the conversion shares and thus

render the conversion shares not marketable.

      49.    Defendants, and each of them, knew that Defendant Bleier and

Defendant Jacobson, together and individually, controlled the decision of whether

or not to file a Form 15, and knew that Plaintiff would reasonably rely on their

representation that no Form 15 was intended to be filed; and their verbal promise
                                          20
            Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 21 of 23




that they would not file a Form 15 at any time while Plaintiff’s notes were

outstanding.

       50.      Each misstatement was made with scienter, knowing or with reckless

disregard for the true facts, in connection with the purchase or sale of the above-

referenced notes, which constitute securities under applicable federal security

statutes.

       51.      Plaintiff actually and reasonably relied on such misrepresentations by

purchasing such notes, as alleged above, without knowing the true facts.

       52.      Plaintiff’s loss of all of its more than $300,000 investment in Hemp

convertible notes was directly and proximately caused as a result of Plaintiff’s

reliance on such misrepresentations in deciding to make such investments.

       53.      Plaintiff seeks and is entitled to recover his losses, according to proof

at trial, plus interest and punitive and exemplary damages.

                             FIFTH CLAIM FOR RELIEF

                               Negligent Misrepresentation

                                  Against all Defendants

       54.      Plaintiff realleges paragraphs 1 through 18, inclusive.

       55.      Plaintiff alleges that Defendants, and each of them, made the alleged

material misrepresentations to Plaintiff, as detailed above.


                                             21
            Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 22 of 23




       56.      Plaintiff alleges that Defendants, and each of them, made such

misrepresentations purposefully or without any reasonable basis for believing such

statements to be true.

       57.      Defendants, and each of them, knew that Defendant Bleier and

Defendant Jacobson, together and individually, controlled the decision of whether

or not to file a Form 15, and knew that Plaintiff would reasonably rely on their

representation that no Form 15 was intended to be filed; and their verbal promise

that they would not file a Form 15 at any time while Plaintiff’s notes were

outstanding.

       58.      Plaintiff actually and reasonably relied on such misrepresentations by

purchasing such notes, as alleged above, without knowing the true facts.

       59.      Plaintiff’s loss of all of its more than $300,000 investment in Hemp

convertible notes was directly and proximately caused as a result of Plaintiff’s

reliance on such misrepresentations in deciding to make such investments.

Plaintiff seeks and is entitled to recover his losses, according to proof at trial, plus

interest.

                WHEREFORE, Plaintiff prays for a judgment in his favor, and against

the Defendants, as follows:

                1. On the first and second claims for relief against Hemp for breach

                   of the convertible promissory notes, an award of principal, interest,
                                            22
       Case 1:19-cv-11057-LJL Document 5 Filed 12/03/19 Page 23 of 23




              compensatory damages and other relief prescribed by the notes,

              including attorneys’ fees and costs, in excess of $300,000, and

              such other relief as the court deems just;

           2. On the third and fourth claims for relief based on securities fraud

              and common law fraud, against all Defendants, jointly and

              severally, an award of compensatory, punitive and exemplary

              damages, and such other relief as the Court deems just.

           3. On the fifth claim for relief based on negligent misrepresentation,

              against all Defendants, jointly and severally, for compensatory

              damages, and such other relief as the Court deems just.

Dated: December 2, 2019                     CORRIGAN & MORRIS, LLP
                                            By: /S/ Stanley C. Morris_________
                                            Stanley C. Morris (SM-5814)
                                            Corrigan & Morris LLP
                                            12300 Wilshire Boulevard, Suite 210
                                            West Los Angeles, CA 90025
                                            (310) 394-2828 Tel.
                                            (310) 394-2825 Fax




                                       23
